Title: From Thomas Jefferson to Jean François Briet, 13 July 1785
From: Jefferson, Thomas
To: Briet, Jean François



Sir
Paris July 13. 1785.

I am glad to hear that the council have ordered restitution of the merchandize seized in l’Orient contrary to the freedom of the place. When a court of justice has taken cognisance of a complaint and have given restitution of the principal subject, if it refuses some of the accessories, we are to presume that some circumstances of evidence appeared to them, unknown to us, and which rendered it’s refusal just and proper. As in the present case if any circumstances in the conduct of the owner, or relative to the merchandize itself gave probable grounds of suspicion that they were not entitled to the freedom of the port, damages for the detention might be properly denied. Respect for the integrity of courts of justice and especially of so high a one as that of the king’s council obliges us to presume that circumstances arose which justified this part of their order. It is only in cases where justice is palpably denied that one nation, or it’s ministers, are authorized to complain of the courts of another. I hope you will see therefore that an application from me as to the damages for detention would be improper.
I have the honour to be Sir Your most obedient humble servt.,

Th: Jefferson

